Citation Nr: 0027642	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  97-26 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently evaluated 10 percent disabling.

2.  Evaluation of ruptured right middle cerebral artery 
aneurysm, currently evaluated noncompensable.


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant had over 20 years of active duty service and 
retired in December 1972.  This appeal comes before the Board 
of Veterans' Appeals (Board) from rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

In a statement dated in August 1997, the appellant requested 
re-evaluation of his varicose veins.  This matter has not 
been addressed by the RO.  All steps required for 
jurisdiction have not been satisfied. Therefore, the issue is 
referred to the RO for appropriate action.  Black v. Brown, 
10 Vet. App. 279 (1997).


REMAND

A VA neurological examination report, dated in June 2000, 
indicates that the appellant was currently receiving follow-
up care at the PCC.  His VA examination report for 
hypertension, dated in June 2000, also indicates that he was 
presently being followed at the center at Primary Care 
Clinics.  The latest outpatient medical evidence of record is 
dated in 1996.  The Board finds that treatment records dated 
from 1996 to the present should be obtained and associated 
with the claims file.

The RO should then schedule the appellant for another VA 
neurological examination to determine the subjective 
residuals of his cerebral aneurysm.  See Note under 
Diagnostic Code 8025 of 38 C.F.R. Part IV (1999).  The 
appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1999).  

In addition, the RO should ensure that the appellant's 
hypertension is evaluated under the new rating criteria and 
that he is provided with a supplemental statement of the case 
listing the new rating criteria for hypertension (if the 
benefit sought on appeal remains denied).

Accordingly, this case is REMANDED for the following:

1.  The RO should take the necessary 
steps to obtain the appellant's treatment 
records dated from 1996 to present from 
the Primary Care Clinics (PCC).  These 
records should be associated with the 
claims file.

2.  The appellant should be scheduled for 
a VA neurological examination.  The 
examiner is asked to evaluate the 
severity of the residuals of appellant's 
cerebral aneurysm.  The examiner is 
specifically asked to determine whether 
there are any subjective residuals not 
capable of objective verification (e.g., 
headaches, dizziness, fatigability, etc.) 
due to the aneurysm.  All subjective 
residuals reported by the appellant 
should be recorded in the examination 
report.  

3.  Once the above has been accomplished, 
the RO should then readjudicate the 
claims on appeal, including consideration 
of the new rating criteria for 
hypertension.  If additional development 
is necessitated by the new evidence of 
record, such additional development 
should be accomplished.  

4.  If the benefits sought on appeal 
remain denied, the RO should provide the 
appellant with a supplemental statement 
of the case, with adequate time for 
response.  The RO should ensure that the 
new rating criteria for hypertension are 
provided in the supplemental statement of 
the case.  

Once the above has been accomplished, the case should be 
returned to the Board, following the usual appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




